EXHIBIT 10.8

 



PEOPLESBANK, A CODORUS VALLEY COMPANY
SALARY CONTINUATION AGREEMENT
 
THIS AGREEMENT is made this 1st  day of October, 1998, by and between
PEOPLESBANK, A CODORUS VALLEY COMPANY, a Pennsylvania state bank located in
York, Pennsylvania (the “Company”) and a wholly owned subsidiary of Codorus
Valley Bancorp, Inc., (the “Corporation”) and JANN ALLEN WEAVER (the
“Executive”).
 
INTRODUCTION


To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.



AGREEMENT


The Executive and the Company agree as follows:


Article 1
Definitions


1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:


1.1.1“Change of Control,” shall mean: A change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A and any successor rule or regulation promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”); provided that, without
limitation, such a change in control shall be deemed to have occurred if (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or any “person” who on the date hereof is a director
or officer of the Corporation is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation representing twenty-five percent (25%) or more of the combined
voting power of the Corporation’s then outstanding securities, or (b) during any
period of two consecutive years during the term of this Agreement, individuals
who at the beginning of such period constitute the Board of Directors of the
Bank or Corporation cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were
 

 

 

 

 
directors at the beginning of the period, or (c) the sale or transfer of all or
substantially all of the Bank or Corporation’s assets.


1.1.2“Date of Change of Control” means any of the following:


(a)        the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five percent (25%) or more of the Company’s voting securities; or


(b)        the date of the transfer of all or substantially all of the Company
or Company’s assets; or


(c)        the date on which a merger, consolidation or combination is
consummated, as applicable; or


(d)        the date on which individuals who formerly constituted a majority of
the Incumbent Board of Directors of the Bank ceased to be a majority thereof.
For these purposes, “Incumbent Board” means the members of the Board of
Directors of the Company on the effective date of the Plan, provided that any
person becoming a member of the Board of Directors subsequent to such effective
date, whose election was approved by a vote of at least three-quarters of the
members of the Board of Directors comprising the Incumbent Board, or whose
nomination for election by members or stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be considered as
though he were a member of the Incumbent Board.


1.1.3“Code” means the Internal Revenue Code of 1986, as amended.


1.1.4“Disability” means, if the Executive is covered by a Company sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Executive is not covered by such a policy, Disability
means the Executive suffering a sickness, accident or injury which, in the
judgment of a physician satisfactory to the Company, prevents the Executive from
performing substantially all of the Executive’s normal duties for the Company.
As a condition to any benefits, the Company may require the Executive to submit
to such physical or mental evaluations and tests as the Company’s Board of
Directors deems appropriate.


1.1.5“Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.


1.1.6“Early Termination Date” means the month, day and year in which Early
Termination occurs.
 

 

 

 

 
1.1.7      “Normal Retirement Age” means the Executive’s 65th birthday.


1.1.8      “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.


1.1.9      “Plan Year” means a twelve-month period commencing on October 1st and
ending on September 30th of each year. The initial Plan Year shall commence on
the effective date of this Agreement.


1.1.10    “Termination for Cause” See Section 5.2.


1.1.11    “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason whatsoever other than by reason of a
leave of absence which is approved by the Company. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of the Executive’s Termination of Employment, the Company shall have
the sole and absolute right to decide the dispute.


Article 2
Lifetime Benefits


2.1Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.


2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is $55,000
(Fifty-Five Thousand Dollars and no/100). The Company’s Board of Directors, in
its sole discretion, may increase the annual benefit under this Section 2.1.1;
however, any increase shall require the recalculation of Schedule A.


2.1.2      Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for 179 additional months.


2.1.3      Benefit Increases. Commencing on the first anniversary of the first
benefit payment, and continuing on each subsequent anniversary, the Company’s
Board of Directors, in its sole discretion, may increase the benefit.
 

 

 

 

 
2.2 Early Termination Benefit. Upon Early Termination, the Company shall pay to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.


2.2.1      Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Annual Benefit amount set forth in Schedule A for the Plan Year
ending immediately prior to the Early Termination Date. However, any increase in
the annual benefit under Section 2.1.1 shall require the recalculation of the
Early Termination benefit on Schedule A. The Early Termination Annual Benefit
amount is determined by calculating a fixed annuity which is payable in 180
equal monthly installments, crediting interest on the unpaid balance of the
Accrual Balance at an annual rate of 8.0%, compounded monthly.


2.2.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Normal Retirement Age and
continuing for 179 additional months.


2.2.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.


2.3 Disability Benefit. If the Executive terminates employment due to Disability
prior to Normal Retirement Age, the Company shall pay to the Executive the
benefit described in this Section 2.3 in lieu of any other benefit under this
Agreement, provided however, in the event the Company determines (1) the
Executive could have been Terminated for Cause as provided in Section 5.2 for
conduct or omissions occurring during the term of employment or (2) the
Executive has violated the restrictive covenant set forth in Section 5.3, the
Company shall have no obligation to make future payments as of the date of the
Company’s determination.


2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
Annual Benefit amount set forth in Schedule A for the Plan Year ending
immediately prior to the date in which the Termination of Employment occurs.
However, any increase in the annual benefit under Section 2.1.1 would require
the recalculation of the Disability benefit on Schedule A. The Disability Annual
Benefit amount is determined by calculating a fixed annuity which is payable in
180 equal monthly installments, crediting interest on the unpaid balance of the
Accrual Balance at an annual rate of 8.0%, compounded monthly.


2.3.2 Payment of Benefit. The Company shall pay the annual benefit amount to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Termination of Employment and
continuing for 179 additional months.


2.3.3      Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.
 

 

 

 


2.4      Change of Control Benefit. Following a Date of Change of Control, the
Executive shall be entitled to the benefit described in this Section 2.4 in lieu
of any other benefit under this Agreement.


2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is the Change
of Control Annual Benefit amount set forth in Schedule A for the Plan Year
ending immediately prior to the date on which the Change of Control occurs.
However, any increase in the annual benefit under Section 2.1.1 would require
the recalculation of the Change of Control benefit on Schedule A. The Change of
Control benefit amount is determined by calculating a fixed annuity which is
payable in 180 equal monthly installments, crediting interest on the unpaid
balance of the Accrual Balance at an annual rate of 8.0%, compounded monthly.


2.4.2      Payment of Benefit. The Company shall pay the annual benefit amount
to the Executive in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Date and continuing for 179 additional months.


2.4.3      Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.


Article 3
Death Benefits


3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
Lifetime Benefits of Article 2.


3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.


3.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
beneficiary in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s death and continuing
for 179 additional months.


3.2            Death During Benefit Period. If the Executive dies after the
benefit payments have commenced under this Agreement but before receiving all
such payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.


3.3 Death After Termination of Employment But Before Benefit Payments
Commence. If the Executive is entitled to benefit payments under this Agreement,
but dies prior to the commencement of said benefit payments, the Company shall
pay the benefit payments to the Executive’s beneficiary
 

 

 

 

 
that the Executive was entitled to prior to death except that the benefit
payments shall commence on the first day of the month following the date of the
Executive’s death.


Article 4
Beneficiaries


4.1Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.
 
4.2Facility of Payment. If a benefit is payable to a minor, to a person declared
incapacitated, or to a person incapable of handling the disposition of his or
her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.


Article 5
General Limitations


5.1        Excess Parachute Payment. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement to the extent the benefit would create an excise tax under the excess
parachute rules of Section 280G of the Code or would be a prohibited golden
parachute payment pursuant to 12 C.F.R. §359.2 and for which the appropriate
federal banking agency has not given written consent to pay pursuant to 12
C.F.R. §359.4.


5.2        Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive’s employment for:


(a)           Gross negligence or gross neglect of duties;


(b)           Commission of a felony or of a gross misdemeanor involving moral
turpitude; or


(c)           Fraud, disloyalty, dishonesty or willful violation of any
significant law or significant Company policy committed in connection with the
Executive’s employment and resulting in a material adverse effect on the
Company.


 

 

 

 
5.2.1      
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Company shall not pay any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act or
by the Pennsylvania Department of Banking pursuant to state law.

 
5.3     Competition After Termination of Employment. No benefits shall be
payable if the Executive, without the prior written consent of the Company,
violates the following described restrictive covenants.
 
5.3.1      
Non-compete Provision. The Executive shall not, for a period of one (1) year
after termination either directly or indirectly, either as an individual or as a
proprietor, stockholder, partner, officer, director, employee, agent, consultant
or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of one percent (1%) or less in the stock
of a publicly traded company):

 
 
(i)
become employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any bank, savings and loan or
other similar financial institution if the Executive’s responsibilities will
include providing banking or other financial services in York County or within
twenty-five (25) miles of the Codorus Valley Corporate Center, 105 Leader
Heights Road, York, PA as of the date of the termination of the Executive’s
employment or if the Executive regularly conducts business in or from an office
or branch in York County as of the date of the termination of the Executive’s
employment; or

 
 
(ii)
participate in any way in hiring or otherwise engaging, or assisting any other
person or entity in hiring or otherwise engaging, on a temporary, part-time or
permanent basis, any individual who was employed by the Company during the one
(1) year period immediately prior to the termination of the Executive’s
employment; or

 
 
(iii)
assist, advise, or serve in any capacity, representative or otherwise, any third
party in any action against the Company or transaction involving the Company; or

 
 
(iv)
sell, offer to sell, provide banking or other financial services, assist any
other person in selling or providing banking or other financial services, or
solicit or otherwise compete for, either directly or indirectly, any orders,
contract, or accounts for services of a kind or nature like or substantially
similar to the

 

 

 

 

 
 
services performed or products sold by the Company (the preceding hereinafter
referred to as “Services”), to or from any person or entity from whom the
Executive or the Company provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the one (1) year period immediately prior to the termination of the Executive’s
employment; or

 
 
(v)
divulge, disclose, or communicate to others in any manner whatsoever, any
confidential information of the Company, including, but not limited to, the
names and addresses of customers of the Company, as they may have existed from
time to time or of any of the Company’s prospective customers, work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed for the Company, earnings or other information
concerning the Company. The restrictions contained in this subparagraph (v)
apply to all information regarding the Company, regardless of the source who
provided or compiled such information. Notwithstanding anything to the contrary,
the terms of this subparagraph (v) shall not be limited to the one (1) year
restriction set forth above and all information referred to herein shall not be
disclosed unless and until it becomes known to the general public from sources
other than the Executive.

 
5.3.2      
Judicial Remedies. In the event of a breach or threatened breach by the
Executive of any provision of these restrictions, the Executive recognizes the
substantial and immediate harm that a breach or threatened breach will impose
upon the Company, and further recognizes that in such event monetary damages may
be inadequate to fully protect the Company. Accordingly, in the event of a
breach or threatened breach of this Agreement, the Executive consents to the
Company’s entitlement to such ex parte, preliminary, interlocutory, temporary or
permanent injunctive, or any other equitable relief, protecting and fully
enforcing the Company’s rights hereunder and preventing the Executive from
further breaching any of his obligations set forth herein. The Executive
expressly waives any requirement, based on any statute, rule of procedure, or
other source, that the Company post a bond as a condition of obtaining any of
the above-described remedies. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to the Company at law or
in equity for such breach or threatened breach, including the recovery of
damages from the Executive. The Executive expressly acknowledges and agrees
that: (i) the restrictions set forth in Section 5.3.1 are reasonable, in terms
of scope, duration, geographic area, and otherwise, (ii) the protections
afforded the Company in Section 5.3.1 are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.3.1 will not be
materially adverse to the

 

 

 

 

 

 
Executive’s employment with the Company, and (iv) his agreement to observe such
restrictions forms a material part of the consideration for this Agreement.

 
5.3.3      
Overbreadth of Restrictive Covenant. It is the intention of the parties that if
any restrictive covenant in this Agreement is determined by a court of competent
jurisdiction to be overly broad, then the court should enforce such restrictive
covenant to the maximum extent permitted under the law as to area, breadth and
duration.

 
Article 6
Claims and Review Procedures


6.1Claims Procedure. The Company shall notify any person or entity that makes a
claim against the Agreement (the “Claimant”) in writing, within ninety (90) days
of Claimant’s written application for benefits, of his or her eligibility or
noneligibility for benefits under the Agreement. If the Company determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, and (4) an explanation of
the Agreement’s claims review procedure and other appropriate information as to
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Company determines that there are special circumstances requiring additional
time to make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.


6.2Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Claimant (and counsel, if any) an opportunity to present his or
her position to the Company orally or in writing, and the Claimant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Claimant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Claimant and the specific provisions of the Agreement on which
the decision is based. If, because of the need for a hearing, the sixty-day
period is not sufficient, the decision may be deferred for up to another
sixty-day period at the election of the Company, but notice of this deferral
shall be given to the Claimant.
 

 

 

 

 
Article 7
Amendments and Termination


This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.


Article 8
Miscellaneous


8.1Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.


8.2No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.


8.3           Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.


8.4           Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.


8.5           Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.


8.6           Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.


8.7           Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.


8.8Recovery of Estate Taxes. If the Executive’s gross estate for federal estate
tax purposes includes any amount determined by reference to and on account of
this Agreement, and if the
 

 

 

 

 
beneficiary is other than the Executive’s estate, then the Executive’s estate
shall be entitled to recover from the beneficiary receiving such benefit under
the terms of the Agreement, an amount by which the total estate tax due by the
Executive’s estate, exceeds the total estate tax which would have been payable
if the value of such benefit had not been included in the Executive’s gross
estate. If there is more than one person receiving such benefit, the right of
recovery shall be against each such person. In the event the beneficiary has a
liability hereunder, the beneficiary may petition the Company for a lump sum
payment in an amount not to exceed the beneficiary’s liability hereunder.


8.9           Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


8.10          Administration. The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:


8.10.1    Interpreting the provisions of the Agreement;


8.10.2    Establishing and revising the method of accounting for the Agreement;


8.10.3    Maintaining a record of benefit payments; and


8.10.4    Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.


8.11Named Fiduciary. For purposes of the Employee Retirement Income Security Act
of 1974, if applicable, the Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
 
IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

            EXECUTIVE:   COMPANY:                 PEOPLESBANK, A CODORUS VALLEY
CO.           /s/ Jann Allen Weaver   By: /s/ Barry A. Keller         Barry A.
Keller                 Title:  Chairman of the Board of Directors  

 

 

 

 



BENEFICIARY DESIGNATION


PEOPLESBANK, A CODORUS VALLEY COMPANY
 SALARY CONTINUATION AGREEMENT


Jann A. Weaver


I designate the following as beneficiary of any death benefits under this Salary
Continuation Agreement:

        Primary:           Contingent:          

 
Note:
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 
I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

            Signature: /s/ Jann A. Weaver                 Date: 10-1-98        
       
Accepted by the Company this 1st day of October, 1998.
              By:  /s/ Barry A. Keller       Barry A. Keller                
Title: Chairman of the Board of Directors    

 

 

 

 

 
Peoplesbank, A Codorus Valley Company
Jann A. Weaver
Salary Continuation Plan – Schedule A




           
Early
     
Early
     
Disability
             
Termination
 
Vested
 
Termination
 
Change of Control
 
Annual Benefit
 
Plan
 
Benefit
 
Accrual
 
Vesting
 
Accrual
 
Annual Benefit
 
Annual Benefit
 
Payable
 
Year
 
Level
 
Balance
 
Schedule
 
Balance
 
Payable at 65
 
Payable at 65
 
Immediately
 
1
 
55,000
 
13,828
 
100.00%
 
13,828
 
5,679
 
5,679
 
1,586
 
2
 
55,000
 
28,804
 
100.00%
 
28,804
 
10,924
 
10,924
 
3,303
 
3
 
55,000
 
45,023
 
100.00%
 
45,023
 
15,766
 
15,766
 
5,163
 
4
 
55,000
 
62,589
 
100.00%
 
62,589
 
20,237
 
20,237
 
7,178
 
5
 
55,000
 
81,612
 
100.00%
 
81,612
 
24,365
 
24,365
 
9,359
 
6
 
55,000
 
102,214
 
100.00%
 
102,214
 
28,177
 
28,177
 
11,722
 
7
 
55,000
 
124,526
 
100.00%
 
124,526
 
31,697
 
31,697
 
14,280
 
8
 
55,000
 
148,690
 
100.00%
 
148,690
 
34,947
 
34,947
 
17,051
 
9
 
55,000
 
174,859
 
100.00%
 
174,859
 
37,949
 
37,949
 
20,053
 
10
 
55,000
 
203,200
 
100.00%
 
203,200
 
40,720
 
40,720
 
23,303
 
11
 
55,000
 
233,894
 
100.00%
 
233,894
 
43,278
 
43,278
 
26,823
 
12
 
55,000
 
267,136
 
100.00%
 
267,136
 
45,641
 
45,641
 
30,635
 
13
 
55,000
 
303,136
 
100.00%
 
303,136
 
47,822
 
47,822
 
34,763
 
14
 
55,000
 
342,125
 
100.00%
 
342,125
 
49,837
 
49,837
 
39,234
 
15
 
55,000
 
384,349
 
100.00%
 
384,349
 
51,697
 
51,697
 
44,076
 
16
 
55,000
 
430,078
 
100.00%
 
430,078
 
53,414
 
53,414
 
49,321
 
15
 
55,000
 
479,603
 
100.00%
 
479,603
 
55,000
 
55,000
 
55,000
 

 

 

 

 